Citation Nr: 1535629	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, with additional service in the United States Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.  At the hearing, the Veteran and his representative requested that the record be held open for a period of 60 days in order to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, no further evidence was submitted.

Because this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.


The Veteran has not been provided a VA compensation examination for his claimed hypertension.  He asserts that his currently diagnosed hypertension is directly attributable to his active service, including to his in-service exposure to herbicides during Vietnam.  See, e.g., March 2009 Statement in Support of Claim (VA Form 21-4138).  He further maintains that his hypertension first manifested shortly following his separation from active service, testifying that he was placed on blood pressure medication in approximately 1970 in order to lower his blood pressure to acceptable levels as part as part of the process of becoming a police officer.  See May 2015 Board Hearing Testimony; May 2009 Notice of Disagreement (stating that he remembers "failing a physical for the Police Examination / Civil Service list because of hypertension").  In this regard, he is competent to report receiving treatment for elevated blood pressure shortly following his separation from active service and receiving a diagnosis of hypertension at that time.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Because the Veteran has presented competent evidence of treatment for elevated blood pressure shortly after his separation from active duty, and given the medical evidence confirming his current diagnosis of and treatment for hypertension, the Board finds that a VA examination is warranted for an opinion addressing whether his current hypertension was incurred in or is related to his active service, including his in-service exposure to herbicides.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994) and McCartt v. West, 12 Vet. App. 164, 167 (1999) (emphasizing that, although a claimed disorder is not be a recognized disability that may be presumptively associated with exposure to herbicide agents, a Veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure to alternatively show entitlement to service connection on a direct-incurrence basis).

Additionally, at his May 2015 Board hearing, the Veteran reported receiving treatment for hypertension during the 1970's and 1980's from a number of private treatment providers, including Dr. Hoffman, Dr. Drake, and an unidentified female doctor.  As mentioned, the record was held open for 60 days following that hearing so that he could attempt to obtain and submit these treatment records.  Although no such records were provided, as the claim is being remanded, the Veteran should be provided another opportunity to obtain any outstanding private treatment records or to provide the necessary information and releases to VA to obtain those records on his behalf.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(1).

Finally, the Veteran reported serving in the Marine Corps Reserves following his separation from active duty in September 1969.  However, there has been no verification of periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  This is particularly important in light of the Veteran's assertion during his May 2015 Board hearing that he was "possibly" treated for hypertension during his service in the Marine Corps Reserves following his separation from active duty.  Therefore, verification of all periods of ACDUTRA or INACDUTRA should be accomplished on remand.  Moreover, because his Reserve records are potentially pertinent to his claim for service connection for hypertension, on remand, all corresponding records of his Reserve service should be obtained.  See generally, 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  Specific request should be made for information pertaining to the records discussed during the May 2015 Board hearing, including records of treatment from Dr. Hoffman and an unidentified female practitioner during the 1970's; records of treatment from Dr. Drake during the 1980's; and any additional information pertaining to his initial employment physical with the police department in approximately 1970.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the U.S. Marine Corps Reserves. 

3.  Take appropriate action to obtain the Veteran's complete records for his U.S. Marine Corps Reserve service, to include making a request to the National Personnel Records Center (NPRC), the Veteran's Reserve Unit, and/or any other appropriate entity.

All records and/or responses received should be associated with the claims file.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from which they are sought.  Such verification should be documented for the record and the Veteran should be provided notice of that fact.

4.  After the foregoing development has been completed and all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to assess the nature and likely etiology of his hypertension.  

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

The examination should include any necessary diagnostic testing or evaluation, and all clinical findings should be reported in detail.

After reviewing the file, obtaining a complete medical history of the Veteran's claimed condition, and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include his exposure to herbicides in Vietnam, and/or whether hypertension manifested within one year of service separation.

In providing this opinion, the examiner should specifically acknowledge the Veteran's in-service blood pressure readings, including service and reserve records reflecting blood pressure of 110/78 in July 1967, 120/72 in November 1968, 110/78 in March 1969, 132/80 in September 1969, and 122/88 in April 1974.  

Furthermore, the examiner must consider and address the Veteran's May 2015 testimony that he was treated for elevated blood pressure in approximately 1970.  In this regard, the examiner is advised that the Veteran is competent to report receiving both medical treatment and a contemporaneous diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For purposes of this examination and the opinion sought, the examiner should consider that the fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.
 
5.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran, and his representative if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




